Name: 87/116/EEC: Commission Decision of 23 December 1986 relating to the specific programme concerning the processing and marketing of fish and fish products in Belgium for the period 1986 to 1990 forwarded by Belgium, pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch and French texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  economic policy;  fisheries
 Date Published: 1987-02-18

 Avis juridique important|31987D011687/116/EEC: Commission Decision of 23 December 1986 relating to the specific programme concerning the processing and marketing of fish and fish products in Belgium for the period 1986 to 1990 forwarded by Belgium, pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch and French texts are authentic) Official Journal L 049 , 18/02/1987 P. 0031 - 0033*****COMMISSION DECISION of 23 December 1986 relating to the specific programme concerning the processing and marketing of fish and fish products in Belgium for the period 1986 to 1990 forwarded by Belgium, pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch and the French texts are authentic) (87/116/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 5 thereof, Whereas the Belgian Government forwarded to the Commission on 30 April 1986 a programme concerning the processing and marketing of fish and fish products in Belgium and the latest supplementary background information on the programme on 28 October 1986; Whereas this programme complies with the provisions of Article 2 of Regulation (EEC) No 355/77; Whereas this programme contributes to the fulfilment of the objectives of the common fisheries policy and it includes the details referred to in Article 3 of that Regulation; Whereas the programme should be consistent with the multiannual guidance programmes for restructuring, modernizing and developing the fishing industry and for developing aquaculture and adopted by the Commission by Decisions 85/112/EEC (3) and 85/481/EEC (4); Whereas the measures provided for in this Decision are in accordance with the joint opinion of the Standing Committee on Agricultural Structures and the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The specific programme concerning the processing or marketing of fish and fish products in Belgium, forwarded by the Belgian Government on 30 April 1986, as last supplemented on 28 October 1986, and the main features of which are set out in Annex I, is hereby approved, subject to the provisions in Annex II. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 23 December 1986. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 44, 14. 2. 1985, p. 44. (4) OJ No L 287, 29. 10. 1985, p. 29. ANNEX I MAIN FEATURES OF THE PROGRAMME IN RESPECT OF THE COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH FISH AND FISH PRODUCTS ARE PROCESSED AND MARKETED, DRAWN UP BY BELGIUM PURSUANT TO REGULATION (EEC) No 355/77 1. Purpose of the programme Development of the processing and marketing of fish and fish products, including freshwater species. 2. Delimitation of the area concerned by the programme The whole territory of Belgium. 3. Duration of the programme The programme covers the period 1 January 1986 to 31 December 1990. 4. Objectives of the programme Within the general framework of developing the processing and marketing facilities the aims of the restructuring are with regard to: - marine species - the improvement of the infrastructure including fish auction facilities, - the introduction of modern processing and packing facilities including smoking installations, - extension of buildings for processing equipment; - freshwater species - investment in building facilities for integrated processing (washing, smoking, packing, etc.), - investment in transport facilities for live fish, - investment in facilities for a valorization of byproducts (eggs, offal, etc.). 5. Investment forecasts The total amount of investment for the duration of the programme is Bfrs 700 million (15 200 000 ECU) to attain the foreseen objectives, of which Bfrs 500 million (10 900 000 ECU) for marine species and Bfrs 200 million (4 300 000 ECU) for freshwater species. The national aid for the duration of the programme is scheduled at Bfrs 56 million (1 200 000 ECU), attributed in approximately equal proportions. With regard to the abovementioned actions, the scheduled investment can be broken down as: - investment in buildings for processing and coding: Bfrs 350 million, - investment in processing equipment: Bfrs 210 million, - investment in transport facilities and others: Bfrs 140 million. The financial data as well as the breakdown between various types of investments are indicative. ANNEX II FINAL CONCLUSIONS 1. The Commission considers that the programme submitted by Belgium as a framework for future Community or national financing schemes, constitutes a suitable basis, to facilitate the development of the processing and marketing of fish products. In this connection, the Commission emphasizes the importance of the prospective development of resources and of the consequences and objectives of the multiannual guidance programmes with regard to the fishing fleet and to aquaculture for the future development of the processing and marketing of fish products. 2. Given that the structural measures for the restructuring of the fishing fleet and aquaculture will expire at the end of 1986, the Commission reserves the possibility of reviewing the current programme at a later date in order that the structural measures relating to the fishing fleet and aquaculture foreseen for 1987 and later may be taken into consideration in an appropriate manner in relation to the sector for the processing and marketing of fish products. 3. With regard to trout and carp the Commission can only adopt the programme on condition that the forecast investment provides for a significant element of value added in the final product. This forecast should be accompanied by a detailed market analysis clearly demonstrating that a viable, stable market exists for those products. With regard to eel and salmon the attention of the Belgian authorities is drawn to the development of the rearing of these species in other Member countries in view of a possible change of the import pattern which at present is characterized by large imports from third countries. 4. Furthermore, the investments in products for human consumption which are not listed in Annex II of the EEC Treaty shall be examined with particular reference to Article 7 of Council Regulation (EEC) No 355/77; these should contain significant amounts of fish. 5. Taking into account the present situation in the Community market for sardines tinned in traditional form, the Commission affirms that in the implementation of the current programmes, no aid should be granted to investments increasing the production capacity of this type of product. 6. The Commission points out that the estimated investment needs contained in this programme do not imply any commitment to financial participation by the Community.